Case 20-40074-JMM           Doc 29    Filed 04/14/20 Entered 04/14/20 16:27:12         Desc Main
                                     Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF IDAHO


In Re:
                                       )     Chapter 7
Mike Terance Tracy and                 )
Julia Scysillia Nelsioni,              )
                                       )     Case No. 20-40074-JMM
                                       )
                       Debtors.        )

                            Order for Turnover of Property and Records

         Based on the foregoing Motion of Gary L. Rainsdon, Trustee, to turnover the following:

            1. Proof of Mike Terance Tracy’s Social Security Number.
            2. Copies of all documents relating the Julia Scysillia Nelsioni’s name change(s).
            3. Copies of all financial institution statements for accounts of any kind in which
               Debtors own an interest or are able to sign, covering the period of January 1, 2018,
               through the present, including copies of call cancelled checks or check registers,
               and identification of the sources of all deposits and uses of all withdrawals of
               $500.00 or more.
            4. Name, address, and phone number of Mike Terance Tracy’s ex-wife.
            5. 1990 trailer (slant load 3 horse trailer).
            6. All tools and equipment, and tool box(es).
            7. All firearms and accessories (holsters, slings, scopes, cases, attachments, etc.),
               owned by Debtors (no matter who’s possession they may be in presently), or which
               are in Debtors’ possession, including, but not limited to:
                    PSE Fire-Flite Express Compound Bow.
                    Mossberg 702 Plinkster 8SA 22 cal. rifle.
                    H&R Model 929 22 LR cal. Revolver.
                    Henry mini bolt 22 LR cal. rifle.
                    Remington 870 Express camo super mag pump 12 gauge shotgun.
                    Benelli Super Black Eagle 12 gauge shotgun.
                    German 22 LR cal. revolver.
                    Winchester model 700 338 Win Mag rifle.
                    Ruger 10/22 rifle (laminated stock).
                    Savage model 11 308 Winchester cal. rifle.
                    S&W 22 LR cal. revolver.
                    Winchester model 94 45 Long Colt cal. rifle.
                    Luko 44/410 cal 8300 snake gun.
                    Ruger Blackhawk 45 cal. pistol.
                    Remington model 700 308 cal. rifle.
                    Hiawatha model 594 12 gauge shotgun.
Case 20-40074-JMM       Doc 29    Filed 04/14/20 Entered 04/14/20 16:27:12            Desc Main
                                 Document      Page 2 of 2



                   Sako 222 rifle.
                   Winchester model 12 nickel steel 12 gauge shotgun.
                   Remington 870 Wingmaster 12 gauge shotgun.
                   H&R model 88 20 gauge shotgun.
                   Winchester model 12 12 gauge shotgun.
                   Higgins model 60 12 gauge shotgun.
                   Savage 30.06 rifle.
                   S&W 44 cal. revolver.
                   Knight 54 cal. black powder rifle.
          8. Burris High Country Spotter (spotting scope).
          9. Nikon field scope (spotting scope).
          10. All reloading supplies and tools.
          11. All documents relating to the money owed to Robert Terry Tracy, and all funds or
              property repaid to Robert Terry Tracy, during the year prior to the date of the
              bankruptcy filing.
          12. Mother, Kathy Tracy’s address and phone number.
          13. All documents relating to any assertion Mike Terance Tracy made, during his
              divorce proceeding, that any firearms identified in the divorce property settlement
              agreement are not assets of Debtor.
          14. Copies of all emails or other communications relating to the firearms and other
              property division in Mike Terance Tracy’s divorce.
          15. Copies of all documents from the Supreme Court case which Debtors wish trustee
              to consider in the administration of this bankruptcy case.
          16. Copy of Debtors’ certificate of marriage.

       IT IS HEREBY ORDERED that Mike Terance Tracy and Julia Scysillia Nelsioni shall
forthwith turnover to the Trustee all the documentation and property described above.

                                    DATED:      April 14, 2020



                                    ________________________
                                    JOSEPH M. MEIER
                                    CHIEF U. S. BANKRUPTCY JUDGE



Submitted by: Gary L. Rainsdon, Chapter 7 Trustee



                                                                    



                                                                            
